Citation Nr: 1343288	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  06-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

This case was previously before the Board in October 2010 when the claims were reopened and remanded and again in May 2012 when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this appeal at the Board, the Veteran's counsel requested an opportunity to submit additional evidence.  The motion was granted and a date was set for submission of such evidence in September 2013.  In September 2013, the Veteran's counsel again requested additional time to submit additional evidence.  At that time, a 90 day stay was granted.  The Board has received and considered the additional evidence and argument submitted by the Veteran's attorney in December 2013.

Finally, the Board notes the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which provides that what constitutes a claim cannot be limited by a lay Veteran's assertion of her condition in her application, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim.  In this case, there is some evidence of record that the Veteran has been diagnosed with bipolar disorder in addition to or instead of PTSD.  To that end, the Board notes that an October 2004 rating decision declined to reopen a previously denied claim of service connection for bipolar disorder.  The Veteran then only addressed PTSD in a subsequent communication, which prompted the May 2005 rating decision that is the subject of this appeal.  Her subsequent Notice of Disagreement and Formal Appeal (VA Form 9) both refer only to her claim for PTSD and do not address the separately adjudicated claim for bipolar disorder.  Further, in the December 2013 submission from the Veteran's attorney and the attached psychiatric evaluation it is asserted that only a primary diagnosis of PTSD is for consideration and that there is no evidence of any psychosis or personality disorder.  As such, the Board finds that Clemons is not applicable here and the claim is limited to PTSD.


FINDINGS OF FACT

1. Diabetes mellitus was first manifested to a compensable degree within one year of service separation.

2. There is no credible supporting evidence to corroborate the Veteran's claimed stressor to which her diagnosed acquired psychiatric disability of PTSD has been attributed. 


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With respect to the claim of service connection for diabetes mellitus that claim is granted and further discussion of VCAA compliance is not necessary.

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The letter of June 2008 also fully addressed all notice elements of a claim for PTSD based on in-service personal assault.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a June 2012 communication, and the claim was thereafter readjudicated in December 2012.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, the Veteran was not provided with a VA examination to assist in the adjudication of this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors which should be considered.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the specific claim of service connection for a psychiatric condition resulting from a personal assault hinges on the question of an occurrence in service and the corroborative evidence necessary to verify such an occurrence.  As discussed more fully below, the necessary corroborative evidence has not been submitted or discovered in this case, such that the second factor of McLendon is not established.  Moreover, the post-service evidence does not indicate that any of the current complaints or treatment referable to any mental health condition until several years following separation.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed the written statements submitted by the Veteran and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the October 2010 remand, the Veteran's Social Security Disability records were obtained, proper notice was provided, and additional development was performed.  In compliance with the May 2012 remand, the additional evidence provided by the Veteran was reviewed by the RO.  Thus VA has complied with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Diabetes Mellitus Facts and Analysis

The Veteran seeks service connection for diabetes mellitus, which she asserts was first manifested in service and was first diagnosed within a few months of service separation.  Her service treatment records contain no diagnosis or treatment for diabetes mellitus.  Indeed, the only reference to diabetes in the service treatment records was during an evaluation for weight control in November 1981, when it was noted that she did not have diabetes mellitus.

The Veteran's post-service private and VA medical records consistently refer to diabetes mellitus and note a date of onset in approximately 1984.  Some refer to the onset as occurring shortly after the birth of her child and note that the child was large and that the Veteran likely had gestational diabetes.  The records for any treatment received or diagnosis of diabetes mellitus in the first year after service are unavailable.   However, under the law, the Veteran is considered competent to report any diagnosis made of her condition by a competent physician.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent on the matter of a contemporaneous medical diagnosis).  She has repeatedly stated and sworn that the initial diagnosis of this condition was in 1984, within just a few months of service separation.

A written statement by the Veteran's former physician dated in October 2003 notes that her first child in 1983 was over 9 pounds at birth and that she had recurrent vaginal mycosis at that time.  The physician also noted that the Veteran was diagnosed with diabetes mellitus in June 1984 and had since developed additional complications including neuropathy and vision problems.  It is unclear from the statement whether the signing physician was the one who had diagnosed diabetes in June 1984 or if the statement was based on the Veteran's report.

An examination of the Veteran in March 2005 noted that she delivered a large child in 1983 and that the pregnancy was complicated by gestational diabetes.  Further, it noted that she was diagnosed with diabetes mellitus officially in 1984 just a few months after service separation, at the age of 20.  The examiner stated that it was at least as likely as not that she had developed diabetes within one year of being discharged from service.

The Board notes that, under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309, service connection for diabetes mellitus as a chronic disease is warranted if the disability is manifested to a compensable level, i.e., at least 10 percent disabling, within the first year after service separation.  The diagnostic criteria for diabetes mellitus assign a 10 percent disability rating for diagnosed diabetes mellitus that is controlled through diet alone.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A higher disability rating is provided for the use of oral glucose agents and a still higher rating for the use of insulin injections.  Id.  Thus, the diagnosis of diabetes in itself is sufficient to warrant a compensable or 10 percent disability rating, without requiring proof of any specific medication regimen.

In reviewing the record as a whole, the Board finds that the Veteran is credible as to her account of diagnosis of diabetes mellitus occurring in 1984 shortly after service.  This account has been consistent throughout the entirety of the claims period and even prior to the filing of the claim.  In addition, it is supported by the statement of her former physician and the description of symptoms common to diabetics, including delivery of large babies and specific infections.  Moreover, none of the Veteran's many medical care providers who were provided the history of diagnosis of diabetes mellitus in 1984 has ever indicated that the course of her disease and its attendant complications was unusual or inconsistent with the time frame provided.

In light of all of the above, the Board affords the Veteran the benefit of the doubt and finds that there is sufficient evidence of diagnosis of diabetes mellitus within one year of service separation.  Service connection under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 is appropriate. 

PTSD Facts and Analysis

The Veteran contends, in essence, that she has PTSD due to traumatic experiences in service, specifically a sexual assault by a fellow service member whose name she does not remember.  She asserts that the assailant worked in the records department and had access to her personal information and threatened to harm both her and her family if she disclosed the assault. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, her lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

In cases of personal assault, it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Evidence of behavior changes, such as deterioration in work performance or substance abuse, following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).  

In this case, the Veteran is not claiming, nor does the evidence show, that she was engaged in combat with the enemy while in service.  Instead, the Veteran has asserted that she has PTSD as a result of a personal assault that occurred during military service.  She has specifically described an incident in which she was waiting for a bus to town to attend a social gathering with friends.  She was approached by a fellow service member who knew of the gathering and indicated that he was also going and would give her a ride.  After some insistence, she accepted the ride and the driver soon made a detour into an unknown location, saying he needed to pick up something on the way.  He induced her to come inside the building and she was dismayed to discover a dingy room with only a mattress, at which time he threatened her and sexually assaulted her.  Following the incident, she reportedly confided in a co-worker, who reported it to her commanding officer, and she was transferred to another work unit shortly thereafter.

The Veteran has provided multiple dates for the alleged assault, with enough discrepancies between them to make the statements appear unreliable.  In her initial statement in January 1999, she gave a date of either February or March 1982.  In a statement submitted in July 2004 she reported that the assault occurred on July 27, 1982. Then, in statements provided in January 2005 and in May 2006 she said the date of the assault was in December 1982 and that she was transferred to a different work unit within a week or so.  In a document submitted in October 2010, she indicated that the assault occurred on November 11, 1982.  

The Veteran's service personnel records show that she was transferred to the 39th Signal Company in June 1981 and to the 193rd Military Intelligence Company in December 1982.

The Veteran has also indicated in her statements two specific incidents of medical treatment in service related to her assault.  In a statement submitted in May 2006, she noted that she was treated for pain and burning in her groin area shortly after the assault and was too embarrassed to discuss the incident with the provider.  She provided a copy of a treatment note from December 7, 1982 in which she reported having developed pain in her right groin area three months before and a nickel-sized lump in the same area five days previously.  The provider examined the right inguinal canal and referred her to a surgeon.  The surgeon determined that there was no hernia present, only mild subjective tenderness, and no diagnosis was provided.  In a document submitted in October 2010, the Veteran reported that after the incident she washed her mouth out with bleach to erase the sensation of forcible oral copulation.  She included a copy of a treatment note from November 12, 1982, which she stated was the morning after the assault, showing she was treated for a sore throat as evidence of her assertion.

In another statement, the Veteran reported that for a time she worried that her daughter had been conceived during the assault.  Records show that the Veteran's daughter was born in December 1983, about one year after the latest date named by the Veteran as the date of the assault.

In the private psychiatric evaluation submitted in December 2013, the Veteran again provided a history of sexual assault in service in 1982.  Based on the history provided by the Veteran, a review of the medical records including VA examinations, and a two hour interview/examination of the Veteran, the psychiatrist offered the opinion that she has PTSD as a direct result of military trauma in service.  The provider discounted a previous diagnosis of bipolar disorder in large part because such a diagnosis requires that no other diagnosis, i.e., PTSD, account for the symptoms exhibited.  Also, the provider expressed all of the ways in which the Veteran's symptoms satisfy the new DSM-V criteria for PTSD, as well as the previous diagnoses of PTSD based on the DSM-IV criteria.  

The psychiatric report and the brief submitted by the Veteran's attorney both enumerated factors to be considered in PTSD cases, as set forth in 38 C.F.R. § 3.304(f)(5) involving personal assault or military sexual trauma and asserted that the Veteran's personal and mental health history satisfy those factors.  Specifically, the attorney argued that the Veteran's mental health treatment records over the years since service separation, medical records in service, request for a transfer in December 1982, reported onset of alcohol and drug use in 1982 or 1983, and the deterioration of her work performance from "outstanding service" in June 1983 to a discharge from reserve service for "unsatisfactory participation" in May 1985 all constitute corroboration of the alleged assault.  The attorney also submitted a statement from the Veteran's sister that she was a reliable person who was her mother's "right hand" before military service but returned as a different person who was "unorganized, mentally and socially unstable" and unreliable. 

The Veteran has been diagnosed with multiple mental health conditions, including PTSD, bipolar disorder, and borderline personality disorder.  Her mental health providers have offered opinions linking her current diagnosis of PTSD to her reports of sexual assault while in service.  Indeed, an April 2012 statement by the Veteran's VA social worker noted that the diagnoses of depression, generalized anxiety disorder, and bipolar disorder had likewise been caused or worsened by the sexual assault in service.  Thus, the Veteran has a demonstrated current disability and has produced a positive nexus opinion.  However, because the claim involves a disability resulting from a personal assault, the issue of a verifiable event in service is critical.  Simply put, the controlling issue in this case is whether there is independent, credible supporting evidence to corroborate the Veteran's statements as to the occurrence of the claimed stressor.  See Doran, supra; 38 C.F.R. § 3.304(f). 

There is no indication of an assault with injuries consistent with the Veteran's service treatment records.  Indeed, the Veteran has stated that she never reported the assault, so there is no reason to expect such a record.  However, the Board has also considered the one treatment record identified in December 1982 and finds that it is not consistent with the Veteran's description of seeking treatment for the sequelae of her assault.  Specifically, at the time of the treatment, she reported that her pain began some three months earlier and the specific lump she was concerned about had manifested five days before.  The medical providers considered the possibility of an inguinal hernia because of pain in the groin.  (Review of the handwritten record showed "not [line division] painful" and "R [encircled] inguinal canal."  The Veteran's attorney cited this note as describing a painful vaginal canal.  However, given the context, particularly an encircled upper case R, used most frequently in medical records to designate right as opposed to L (encircled upper case L), the Board finds that the interpretation of the handwritten word as inguinal is the most probable correct reading.  A second note from the same date with a provisional diagnosis of "r/o ing. Hernia" supports this interpretation.)  Also notable was the diagnosis of strep throat in November 1982, one day after another of the dates she has provided for her assault, which is inconsistent with her assertions that her throat was sore because she had washed out her mouth with bleach.  

In this case, the only supporting evidence of the assault as considered under the regulations is the transfer from her unit to the Military Intelligence unit, which occurred in December 1982.  However, this event fails to support the Veteran's claim because, while it supports one date given, it does not support the many other dates given.  In short, if the Veteran had described the incident as occurring in November or December 1982, the transfer might be evidence in support of her assertions.  Given the multiple inconsistent dates provided, however, the amount of evidentiary value to be assigned to this transfer is significantly diminished.

The Veteran has stated that after the sexual assault, she was seen more frequently at sick call for health complaints, and feels that this should be considered as corroborative evidence of the assault.  The Board thoroughly evaluated her service treatment records in an effort to determine if there was a pattern of increased medical complaints or treatment which would provide corroborating evidence of her claim.  The Veteran's most frequent visits to sick call occurred in July 1981 (5 visits), February 1983 (6 visits), and March 1983 (5 visits).  [Numbers given are based on visits, as shown by date, rather than number of records, as separate providers or clinical specialties completed distinct records.]  This might serve to support the Veteran's contentions of an assault if the date of occurrence were identified as February or March 1983.  It does not necessarily support an assault occurring in February or March 1982, when she made 4 visits and 1 visit, respectively, to sick call, or in November or December 1982, as those months showed 2 and 3 visits, respectively, with another 3 in January 1983.  In short, the records of treatment and sick call visits does not in this case does not establish a pattern of more frequent complaints after the assault, especially where the date given for the assault has varied so widely.  

As indicated above, in a PTSD claim based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  The Board acknowledges the February 2011 statement submitted by the Veteran's daughter with regard to this claim.  The daughter describes the Veteran's psychiatric symptoms and the statements she has made over the years regarding her assault in service.  However, the Veteran's daughter also stated that she was only recently informed by the Veteran that there had been a sexual assault in service.  Given the many years that have elapsed since the alleged event - which occurred before the daughter was born - a recent disclosure of the assault is not found to be sufficient to corroborate the event in this case.  Indeed, the Veteran's statements to her daughter after more than 20 years are simply too far removed in time to be persuasive, especially in light of the discrepancies in her account and the other considerations discussed herein.  

The recently submitted statement by the Veteran's sister describing a changed person after service has also been considered.  The Board has no reason to doubt the credibility of the sister's statement or her description of the changes in the Veteran over time.  However, this statement alone is not sufficient to corroborate an event alleged to have occurred in service, given the other deficiencies in the evidence.  

There is also no objective evidence of behavior changes following the claimed assault to include substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Although the Veteran has submitted lengthy statements contending that she has experienced all of the behavior changes indicated, there is no objective evidence of such in the period of time immediately following the alleged sexual assault.  She has reported that she started drinking heavily, using drugs, and engaging in promiscuous sexual activities after the assault.  However, there is no specific documentation of any of these behaviors to provide support for the claim. 

The Board has also considered the arguments by the Veteran's attorney that she demonstrated a decline in job performance as a result of her reaction to the assault.  Specifically, the attorney noted that during the Veteran's first three years of service she received promotions and two certificates of achievement for outstanding service, including in June 1983 and January 1984.  However, by 1985 the Veteran's "performance rapidly declined" with numerous unexcused absences from her reserve drill, a reduction in rank, and discharge due to unsatisfactory participation in May 1985.  While the provisions of 38 C.F.R. § 3.304(f)(5) do include consideration of deterioration in work performance, the Board again finds that the record in this instance is not consistent with a decline due to the alleged assault.  Specifically, the Veteran's job performance was commendable during her entire time in service, as attested to by the very achievements noted by her attorney, up to at least January 1984, more than a year after the latest date provided for the alleged assault.  The decline in performance reviews is not shown until 1985, more than a year after separation from active service.

Additionally, the Board notes that pregnancy tests or tests for sexually transmitted diseases can be used as corroboration of a sexual assault.  In this instance, the Veteran has stated that at one point she believed her daughter, born in December 1983, was the result of the assault.  However, the service treatment records show complaints in July 1982 of frequent menstruation.  In addition, the latest date provided by the Veteran for the assault was early December 1982, a full year prior to the birth of the Veteran's child.  Notably, there is no notation of any other pregnancies or pregnancy tests or related concerns in the service treatment records for the time period that would be consistent with any of the dates given for the sexual assault.  

The Board has also considered the most recent psychiatric evaluation report submitted in December 2013.  The provider specifically diagnosed PTSD and attributed it to the sexual assault alleged by the Veteran in service.  In addition to citing all of the symptoms and history presented by the Veteran, the provider specifically cited his own belief in the Veteran's credibility and the fact that other experts who have diagnosed PTSD have likewise found her credible.  What the expert specifically did not address, however, were the inconsistencies in the history presented by the Veteran, specifically with regard to identifying a time frame in which the assault occurred and that can be used as a focal point for evaluating the other evidence.  The previous considerations of the Veteran's claim by the RO, which the provider so plainly disagreed with, all raised the issue of the inconsistency of the various dates provided by the Veteran for this incident, ranging from February to December 1982.  However, the expert not only did not address this question, his report continually referred to an assault in 1982, without any specificity even to the month or season of the year in which such an assault occurred.  Where the issue of central concern with respect to corroboration of the stressor remains unaddressed, the Board considers the opinion of this provider to be of reduced weight.

Finally, the Board notes that on some occasions the Veteran has described her obstetric and gynecological treatment in service as rough and inappropriate and a source of trauma to her.  She specifically stated that the male provider was opposed to women serving in the military and expressed this opinion to her during examinations that were not conducted in a proper manner, sometimes being severe enough that she feared they would cause a miscarriage.  Unfortunately, there is no evidence corroborating the Veteran's experiences as described, nor has her current mental health disability been causally linked to such events.  Thus, the Board is likewise unable to consider these events in relation to the PTSD claim.

Although the Veteran has a diagnosis of PTSD, this diagnosis must be connected to a verified or corroborated in-service traumatic event in order to be service connected.  There has been no such verification of a stressor in this case.  As the Veteran's claim is not substantiated by credible supporting evidence that the claimed in-service stressor occurred, the criteria for a grant of service connection are not met, and the claim for service connection for PTSD must be denied. 

The Board acknowledges that the current claim is one of service connection for an acquired psychiatric disability, to include PTSD, and that the Veteran has also been diagnosed with bipolar disorder and with a personality disorder.  The evidence with respect to these conditions links them specifically to the sexual assault reported by the Veteran in service, but not to the Veteran's service in general or to any other experience therein.  Opinions of record state that these additional acquired psychiatric disabilities were either caused or aggravated by the assault in service.  As such, these disabilities likewise cannot be considered for service connection where the causative incident in service cannot be verified or proven.  In short, because the claims relative to the other diagnoses are based on the same assertions regarding sexual assault in service, the issue of the Veteran's credibility and the lack of corroborative evidence to establish a basis for PTSD are likewise fatal to the concept of service connection for those claims.  Moreover, the Veteran's attorney and the recent psychiatric evaluation report both assert that there is no need to consider any mental health claim other than PTSD because the diagnoses of personality disorder and bipolar disorder are not supported by mental health diagnostic criteria.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is granted, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


